trustworthy information. Tories, 182 S,W.3d at 901. This includes “information furnished by a

private citizen ‘whose only contact with the police or criminal activity is a result of having

witnessed a single criminal act committed by another.” Webb        1’,   S/ak, 760 S,W.2d 263, 274

(Tex. Crim, App. 1988) (quoting Frazier v. S/cite, 480 S.W.2d 375, 379 (Tex. Crim. App. 1972));

see aLvo As/ran v. Stare, 799 S.W.2d 761, 764 (Tex. Crim. App. 1990) (arresting officer may rely

on information provided to him by private citizen).

       Here, the police had been dispatched to the scene of an accident. The arresting officer

had reliable information from the victim of the accident and from an eyewitness that appellant

was operating the pick-up when it ran the red light and struck Wharton’s vehicle.         Wharton

testified that he smelled “a lot of alcohol” when he opened the door to the pick-up to check on

appellant. The officers corroborated Wharton’s information when they personally observed the

accident scene, saw that no one else was in the pick-up with appellant. and saw appellant’s

demeanor and intoxicated state. Additionally, appellant told the arresting officer that he had

consumed three drinks, and appellant failed the lION test.

       Given the combined observations of Wharton. the eyewitness, and the two officers, the

officers had reasonably trustworthy information that appellant operated the pick-up and was

intoxicated at the time. Accordingly, the record supports the conclusion that the officer had

probable cause to arrest appellant without a warrant for the oflènse of driving while intoxicated.

We conclude that the trial court did not err by denying the motion to suppress, and we resolve

appellant’s sole issue against him.

                                           Conclusion

       We affirm the trial court’s judgment.


Do Not Publish                                  LI             /   LANG-MtER
Tnx.RApt. 47.2(b)                                     ju   i


                                               —5—